Citation Nr: 1707568	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for a scar, 6th left intercostal space.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for radiculopathy of the right and left lower extremities secondary to the lumbar spine disability.

5.  Entitlement to service connection for diverticulitis, with colostomy.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in September 2015 in order to afford the Veteran a hearing.  However, in August 2016, the Veteran withdrew his hearing request.  

The issues of entitlement to an increased rating for PTSD; entitlement to service connection for a lumbar spine disability, radiculopathy of the right and left lower extremities, diverticulitis and hearing loss; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scar, 6th left intercostal space does not cover an area of 6 square inches or greater, is not unstable or painful, and does not result in limitation of function.


CONCLUSION OF LAW

The criteria for a compensable rating for scar, 6th left intercostal space have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.118, DC 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the most recent VA examination was conducted in February 2010, the Veteran has not contended that his scar has worsened in severity since that examination, thus the Board does not find the examination to be unduly remote.  Moreover, VA and private treatment records dated until 2016 have been obtained and reviewed, and such records do not indicate a worsening of his scar.  The Veteran waived regional office jurisdiction of the medical evidence that he submitted following the March 2012 statement of the case. 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's scar, scar, 6th left intercostal space, is rated as noncompensable pursuant to SC 7805.  The Board will evaluate the scar under all possible diagnostic codes as follows:

Diagnostic Code 7801 concerns deep and nonlinear scars.  A 10 percent evaluation is warranted for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches. 

Diagnostic Code 7802 concerns scars that are superficial and nonlinear.  A 10 percent rating is warranted for a superficial and nonlinear scar that involves an area or areas of 144 square inches or greater. 

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is unstable or painful. 

Diagnostic Code 7805 instructs the rater to evaluate any other disabling effects not considered under Diagnostic Codes 7800-7804 under an appropriate code.  38 C.F.R. § 4.118, DCs 7801-7805.

However, when reviewing the February 2010 VA examination, and VA and private treatment records of record, the Board finds that a compensable rating is not warranted pursuant to any of these four rating codes.  On VA examination, the scar was considered to be well-healed and linear.  There was no skin breakdown or indication of pain.  The scar measured .01 centimeter by 1.5 centimeters.  There were no disabling effects.  There was no adherence to underlying tissue, loss of skin, or limitation of function.  The record does not otherwise show any of these symptoms.  Accordingly, after a review of the evidence and applicable diagnostic codes, a compensable rating for the Veteran's scar is not warranted.

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's disability results in a superficial scar that has no associated disabling effects.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is also service-connected for PTSD and the Board is remanding a claim for increased rating for PTSD as well as other claims for development, to include a TDIU.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claims for increased rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A compensable rating for scar, 6th left intercostal space is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for an increased rating for PTSD, entitlement to service connection for a lumbar spine disability, radiculopathy of the right and left lower extremities, diverticulitis and hearing loss, and a TDIU.

In February 2010, the Veteran underwent a VA examination to assess the severity of his PTSD.  In August 2016, the Veteran was briefly hospitalized for his psychiatric disorder.  There are no records of psychiatric treatment since the hospitalization.  As such, the current severity of the Veteran's PTSD is unclear to the Board.  Thus, more recent psychiatric records should be obtained if available.  In light of the Veteran's contentions that he meets the criteria for a 100 percent rating for PTSD, and the time lapse since the most recent VA examination, the Board finds that a new VA examination is warranted to accurately assess the claim.

With regard to his low back disability, while the Veteran has contended in various post-service treatment records that he injured his back when he was 18 while in high school, the Board finds there to be no persuasive evidence of a preexisting back disability in the service records.  Rather, on November 1967 induction examination, the Veteran denied any back pain or problems.  Instead, it was noted that he had occasional hip pain from an old football strain.  This record, and the service records as a whole, do not support a finding of a preexisting disability.  In that regard, in January 1970, the Veteran reported some episodic low back pain.  On June 1970 separation examination, the Veteran again reported a left hip injury sustained at the age of 18.  He also reported back pain for about three months.  

On February 2010 VA examination, the examiner concluded that the Veteran had a preexisting back disability based upon the Veteran's reported history at the time of the VA examination that his back pain began in high school.  The examiner also concluded that there was no evidence that the Veteran's preexisting back disability was aggravated by service.  In so finding, the examiner did not address the two indications in the service treatment records showing reports of low back pain, or the Veteran's statements that he injured his low back while walking though rice patties in Vietnam and due to his combat duties.  Moreover, because the Board does not find persuasive evidence that the Veteran had a back disability prior to service, the Board finds the 2010 VA opinion  to be inadequate.

With regard to the Veteran's radiculopathy of the right and left lower extremities, it is unclear whether the Veteran's numbness and symptoms of the lower extremities stem from his low back disability or from other factors, such as alcohol abuse.  Clarification is necessary on remand.

With regard to the Veteran's claimed hearing loss, although the Veteran appears to have been scheduled for a VA examination to assess the etiology of this disability in February 2010, it is unclear whether the Veteran received appropriate notice of the examination when he was assessed to have failed to report to the examination.  The Veteran did appear for the other examinations scheduled at that time.  As such, and in light of the Veteran's contentions that his hearing loss was caused or aggravated by his combat service in Vietnam, the Board finds that a new VA examination should be scheduled.  

With regard to the Veteran's diverticulitis, the Veteran contends that this condition was caused or aggravated by his service-connected PTSD.  He points to medical literature that suggests a link between stress and anxiety and the development of diverticulitis.  In light of these assertions, the Board finds that a VA examination and opinion on the matter should be obtained.

Finally, the Board finds that the Veteran's claim for a TDIU should be adjudicated following the above-requested development, to include obtaining the appropriate opinion(s) to accurately assess the claim.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding treatment records relevant to his claims.  After securing any necessary authorization from him, obtain all identified treatment records, to specifically include all VA treatment records dated since August 2016.  All reasonable attempts should be made to obtain such records.  Notify the Veteran of any unsuccessful attempts to obtain records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and copies of all pertinent records. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

The examiner should also specifically discuss the impact of the Veteran's PTSD on his ability to engage in substantially gainful employment, consistent with his education and training.

A full and well-reasoned rationale must be provided for all opinions reached.

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's lumbar spine disability and radiculopathy of the right and left lower extremities.  The claims file should be reviewed by the examiner. The examiner is requested to provide the following opinion:

a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current lumbar spine disability was caused or aggravated by his service, to include his combat duties and walking through rice patties in Vietnam, taking into account that he has received a Purple Heart for a shrapnel wound and a Combat Infantryman Badge, as well as the two indications in the service treatment records of back pain in January 1970 and June 1970?

b)  Does the Veteran suffer from radiculopathy of the right or left lower extremity secondary to his lumbar spine disability?

A full and well-reasoned rationale must be provided for all opinions reached.

4.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.  The claims file should be reviewed by the examiner. The examiner is requested to provide the following opinion:

 Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's hearing loss was caused or aggravated by his service, to include exposure to acoustic trauma while serving in combat while in Vietnam, taking into account that he has received a Combat Infantryman Badge?

A full and well-reasoned rationale must be provided for all opinions reached.

5.  Schedule the Veteran for a VA examination to determine the etiology of his diverticulitis.  The claims file should be reviewed by the examiner. The examiner is requested to provide the following opinion:

Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's diverticulitis with colostomy was caused or aggravated (beyond the natural progression of the disease) by his service-connected PTSD?

A full and well-reasoned rationale must be provided for all opinions reached.

6.  Conduct any other necessary development, to include obtaining any necessary additional VA opinions, with regard to the claim for a TDIU.

7.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


